Order entered December 16, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00039-CV

                     TRACEY B. THOMPSON, Appellant

                                        V.

                        MARTIN F. GAINES, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-09781

                                     ORDER

      Before the Court is appellant’s December 13, 2022 letter in which she asks

for “1.) pro bono civil assistance; 2.) help explaining some civil and TRAP rules;

[and,] 3.) a few more days to complete brief[.]” We grant the requested relief to

the extent we EXTEND the deadline for the filing of appellant’s brief to January 9,

2023. In so doing, we note the Court does not appoint counsel and cannot provide

legal advice.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE